DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/3/22, with respect to claims 8-12, 15, 18-19  have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 8-12, 15, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 8, the prior art of record does not teach or suggest a display device comprising a first polarizing plate disposed on a viewing side of a display panel comprising a first protective film, a first polarizer, and a second protective film; and a second polarizing plate which is disposed on an opposite side of the viewing side of the display panel and comprises a third protective film, a second polarizer, and a fourth protective film, wherein the second and third protective films are disposed close to the display panel side, and the first and fourth protective films are disposed outside the display device, wherein the first protective film and the fourth protective film are each a protective film having an angle formed by a slow axis of the protective film with respect to a transverse direction axis of the protective film in a range of 0 to 4.5 degrees, wherein the protective film is a polyethylene terephthalate film, in combination with the remaining features recited in the claim.
The prior art of Ohgaru (US 2009/0027599 A1 of record) discloses a protective film having an angle formed by a slow axis of the protective film with respect to a transverse direction axis of the protective film in a range of 0 to 4.5 degrees (Ohgaru, Paragraph 0047). However, Ohgaru fails to disclose the particular stack sequence of the display device as claimed. Ohgaru also fails to disclose the material of the protective film as being polyethylene terephthalate (PET). There is also no evidence that the particular teachings of Ohgaru regarding the protective film angle could be applied to a film comprising PET.
Therefore, Claim 8 is allowed. Claim 9-12, 15, and 18-19 are allowed by virtue of their dependence on allowed claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871